Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed November 17th 2021 has been entered. Claims 1-5 are currently pending. The previous claim objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 3-6, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 under US 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Henderson (US20120090105A1).
Claim Rejections - 35 USC § 102
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US20120090105A1).
Regarding claim 1, Henderson teaches a steering hinge arrangement (steering assembly 16, figure 15) between a body of the vacuum cleaner nozzle (foot 12, figure 1) and a connector (fasteners 76, figure 1; para 0046) that is connectable to a unit (surface cleaning device 10, figure 1) having a handle (handle 14, figure 1), wherein the steering hinge arrangement comprises first and second steering hinges, characterized in that (first pivot member 52, para 0040-0042, the first pivot member rotates until it biasing member 92 stops it  ) is operational until a first steering angle wherein the second steering hinge is operational from the first steering angle, and wherein a transmission ratio of the second steering hinge (second pivot member 50, figure 5, para 0004,00034-00040,0041, since second pivot member mounted closer to foot the transmission ratio will be bigger than first pivot member 52) exceeds a transmission ratio of the first steering hinge.
Regarding claim 2, Henderson teaches first steering angle is determined by first shaped features on the first steering hinge interacting with second shaped features on the second steering hinge (see para 0037-0041).
Regarding claim 3, Henderson teaches a force exercised by an elastic element (see biasing member 92, figures 3-6) between the second steering hinge and the body hampers the second steering hinge from being fully engaged before the first steering hinge has reached the first steering angle (para 0003-0005, 0039-0042).
Regarding claim 4, Henderson teaches the first steering hinge (first pivot member 52, figure 3) is mounted at a larger angle with respect to a longitudinal axis of the connector (fasteners 76, figures 1-4) than the second steering hinge (see figures 1-4).
(cyclonic separation chamber 20, figure 1), a handle (handle 14, figure 1), and the vacuum cleaner nozzle (foot 12, figure 1; para 0027) as claimed in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US 9027200B2) discloses steering assembly for an upright vacuum cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723        

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723